Citation Nr: 9919320	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-48 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
strain, currently assigned a 40 percent disability 
evaluation.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the veteran's claim on 
appeal.  The veteran, who had active service from October 
1973 to July 1975, appealed that decision to the BVA and the 
case was referred to the Board for appellate review. 

During the course of this appeal, the veteran has changed his 
residence on numerous occasions, and the case has been 
transferred accordingly, most recently to the jurisdiction of 
the RO in Detroit, Michigan.  In December 1998, pursuant to 
the veteran's request, the Veterans of Foreign Wars of the 
United States has been removed as his representative.

In June 1999, the veteran withdrew his request for a personal 
hearing. 


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  However, the Board is 
not satisfied at this time that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him in developing the facts pertinent to his claim.  
See 38 U.S.C.A. § 5107(b) (West 1991).  In this regard, the 
Board believes that additional development is required in 
order to fairly adjudicate the veteran's claim.  

In a September 1997 statement, the veteran indicated that he 
was submitting a State of Wisconsin Worker's Compensation 
Division form which showed that between February 1997 and 
July 1997, the veteran missed over nine weeks off from work 
due to back pain.  In the September 1997 statement, the 
veteran indicated that in addition to these days, he had been 
off work since August 11, 1997, and pursuant to his doctor's 
orders, he was to remain off work.  He reported further, that 
at that time, his doctor did not want him to return to work.  
He stated that he wanted his level of disability to be 
evaluated as 70 percent disabling due to the limitations he 
had due to his disability and his current inability to work.  

The Board observes that the veteran's service-connected 
chronic low back strain has been evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 
(1998).  Under Diagnostic Code 5292, which contemplates 
limitation of motion of the lumbar spine, a maximum schedular 
rating of 40 percent is provided where such limitation of 
motion is severe in degree.  Therefore, in order to consider 
assigning a higher disability evaluation for the veteran's 
back disorder, the Board must consider other related 
diagnostic codes in addition to considering whether the 
veteran is entitled to an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  

In this regard, the Board observes that service connection 
has been established for chronic low back strain.  The Board 
notes further, that on VA examination in 1997, the examiner 
rendered a diagnosis of degenerative disc disease of the 
lumbar spine.  Under Diagnostic Code 5293, a higher and 
maximum schedular rating of 60 percent requires pronounced 
intervertebral disc syndrome with neurological findings 
appropriate to the site of a diseased disc or discs, and 
little intermittent relief.  See 38 C.F.R. § 4.71s, DC 5293 
(1998).  

The record indicates that the Milwaukee Regional Office in 
its June 1997 rating decision did consider whether the 
symptomatology associated with the veteran's service-
connected back disorder met the requirements of DC 5293; 
however, in that rating decision, the Regional Office also 
noted that although the exact scope of the veteran's 
neurological impairment and its relationship to the veteran's 
service-connected low back pain had not been precisely 
ascertained, the evidence did not show symptoms compatible 
with a 60 percent evaluation under DC 5293.  The Regional 
Office also noted that in increasing the evaluation assigned 
the veteran's service-connected low back disorder, functional 
impairment manifested by the veteran's pain on motion and 
consequent vocational impairment had been considered.  The 
Regional Office also found that there was no evidence of 
exceptional or unusual circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization, to warrant a higher evaluation than 40 
percent on an extraschedular basis. 

This determination raises several matters that require 
additional consideration.  At the outset, the Board agrees 
that the record on appeal does not clearly indicate the 
relationship, if any, between the veteran's service-connected 
chronic low back strain and the currently diagnosed 
degenerative disc disease.  Further, examination is necessary 
in that regard.  Moreover, as it appears that the veteran is 
asserting that the service-connected disability has resulted 
in significant or marked interference with employment, there 
appear to be additional records that are pertinent to this 
claim.  In this regard, the Board notes that the record on 
appeal appears to contain some partial private medical 
records dated in April 1997.  The record includes private 
treatment records from St. Michael Hospital, dated in April 
1997, which reveal that the veteran went to the emergency 
room and was diagnosed with "sprain/strain, back, lumbar."  
There is also what appears to be an incomplete record from 
the Work Injury Care Center also dated in April 1997.  It is 
unclear as to whether this is a separate facility or 
associated with St. Michael Hospital.  Further, as noted 
above, the veteran reported in September 1997 that he had 
been off work since the previous August and that his doctor 
did not want him to return to work.  The RO should determine 
from whom the veteran is receiving treatment for his back in 
this regard.  The RO should then, with the veteran's 
assistance, attempt to obtain the complete records of 
treatment for the Board's review.   

The Board notes further that the record on appeal indicates 
that a VA vocational rehabilitation folder exists for the 
veteran.  In view of the veteran's assertion regarding his 
industrial impairment, the RO should obtain this folder for 
review.  Finally, the veteran has made several assertions 
regarding his employment.  It would be useful to the Board 
for the RO to ascertain the veteran's employment status and 
to obtain a statement from the veteran current and/or most 
recent employer regarding such as well as information 
regarding time lost due to problems with his back.

Therefore, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his back 
disability since 1996, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
obtain specific information about the 
treatment received from St. Michael 
Hospital and/or the Work Injury Care 
Center in April 1997 to include the 
address and all specific dates of 
treatment.  The RO should request 
specific information about the veteran's 
treating physician(s) since 1997 and 
particularly about the physician who 
informed the veteran that he should not 
return to work in 1997.  After securing 
the necessary release, the RO should 
obtain these records.  

The RO should also request information 
from the veteran regarding his employment 
since 1996.  The RO should contact that 
employer(s) for information regarding the 
veteran's employment status and 
specifically, time lost due to illness 
caused by his back disorder.  

The RO should inform the veteran that the 
ultimate responsibility for furnishing 
employment or other records in support of 
his claim that chronic low back pain 
affects his employment, rests with the 
veteran.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997).  The veteran should 
be provided sufficient time to provide 
such records, or other evidence.

2.  The RO should obtain the veteran's VA 
vocational rehabilitation file and 
associate it with the claims file.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
any back disorder(s) that may be present.  
The examiner should review the medical 
records and determine which symptoms are 
attributable to the veteran's service-
connected chronic low back strain.  If 
the veteran has any other back disorder, 
the examiner should state whether it is 
at least as likely as not that such 
disorder is related to the service-
connected disability.  The examiner 
should further comment on the extent of 
industrial impairment attributable solely 
to the veteran's service-connected 
disability, if possible.  Any opinion 
expressed must be accompanied by a 
complete written rationale.  

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should then review the 
evidence and determine whether the 
veteran's claims may now be granted.  
Consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b)(1).

5.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

6.  If the decision remains adverse to 
the veteran, he should be provided with 
an appropriate Supplemental Statement of 
the Case, and an opportunity to respond 
thereto.  The case should then be 
returned to the Board of Veterans' 
Appeals for further appellate 
consideration.  

The purpose of this REMAND is to procure clarifying medical 
data, and to ensure the veteran due process of law.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals 

 

